Citation Nr: 1433433	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-00 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability.

2.  Entitlement to service connection for right ear hearing loss, to include as secondary to service-connected left ear hearing loss and tinnitus. 

3.  Entitlement to an initial compensable rating for left ear hearing loss.


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2004 to December 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran was scheduled for a hearing before a member of the Board in August 2012.   He failed to appear at the hearing, did not request postponement, and has not shown good cause for failure to appear.  Hence, the case is processed as if the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d)(2013).

Moreover, in February 2014, the Board remanded the Veteran's claim as to the three issues identified above for further development, to include obtaining VA records and scheduling the Veteran for VA examinations.  VA records were searched for and associated with the claims file.  However, the Veteran failed to appear for his examinations, which were scheduled for April 22, 2014, and has not provided good cause for failing to appear.  The Board therefore finds that the RO/AMC complied with remand orders and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's gastrointestinal disability had its onset during active service.

2.  The Veteran does not have right ear hearing loss for VA compensation purposes.

3.  The Veteran's service-connected left ear hearing loss was manifested by no worse than level I hearing.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastrointestinal disability have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102 , 3.303 (2012).

2.  The criteria for service connection for right ear  hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for an initial compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.85, 4.87, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (b).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160 (2013).  Examples of good cause can include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  38 C.F.R. § 3.655(a).  

The February 2014 Board Remand specifically informed the Veteran that  failure to report to his examinations without demonstrated good cause could be detrimental to his claim.  Nonetheless, the Veteran did not report to his scheduled April 2014 examinations and has not submitted any reason for his failure to appear.  Therefore, there is no good cause shown for his failure to be report, and the appeal will be considered based on the evidence of record with regard to his initial rating claim and service connection claims.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board also emphasizes that service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases (such as other organic diseases of the nervous system) when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. § 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, where the evidence shows that the veteran engaged in combat with the enemy, VA will accept satisfactory lay or other evidence of service incurrence if it is consistent with the circumstances, conditions or hardship of such service, notwithstanding the fact that there is no official record of such in-service incurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Here, the Veteran's DD-214 Form indicates he received several awards, including a Combat Infantryman Badge.  The DD-214 also identifies the Veteran's specialty as a rifleman.  Because there is no clear and convincing evidence to rebut the Veteran's account of his combat experience, it must be taken as fact.  Id. 

However, Section 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather it aids the veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  What still must be shown in such cases are the present disability and nexus elements of a service connection claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  

Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2013); 38 C.F.R. § 3.317(a)(1)(i) (2013).  The Board notes that, by definition, section 1117 only provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); Gutierrez  v. Principi, 19 Vet. App. 1, 10 (2004); 60 Fed. Reg. 6660, 6665 (Feb. 3, 1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Gastrointestinal Disability

The Veteran contends that he has a gastrointestinal disability, to include sharp abdominal pain, related to an injury that occurred during training exercises.  

Service treatment records show the Veteran reported diarrhea, nausea, and vomiting in January and February of 2005.  He was diagnosed with viral gastroenteritis.  He later complained of abdominal pain in October 2008.  The Veteran's abdomen was described as soft and non-tender; active bowel sounds were noted.  An inguinal hernia was ruled out.  The Veteran completed a medical assessment upon separation in November 2008.  The physician noted several conditions, to include those involving his left shoulder, back, knees, chest, and reports of depression.  The physician did not reference any gastrointestinal condition, nor did the Veteran report any such symptomatology in his report of medical history.  Specifically, the Veteran denied frequent indigestion or heartburn and stomach, liver, intestinal trouble or ulcer.

However, the Veteran has consistently stated that he has had stomach problems since separation from service.

Post-service medical records indicate treatment for stomach problems.  A November 2010 endoscopy report identified non-bleeding internal hemorrhoids.  The Veteran again sought treatment for abdominal pain in July 2011.  VA endoscopy identified gastritis with mild distention of the bowel.  Further testing was recommended, and an August 2011 record contains a diagnosis of gastritis. 

Therefore, the medical evidence shows that the Veteran is currently diagnosed with a stomach problem, gastritis.  Further, the Board notes that the Veteran is competent to report the incurrence of stomach and intestinal problems in service as those symptoms are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Significantly, his reports of gastrointestinal problems in service are corroborated by the service treatment records, which show treatment for diarrhea, nausea, and abdominal pain.

After considering all the evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has gastrointestinal disability, which had onset during his period of active service.  Service connection is therefore warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.303(d),  3.102 (2013).

Right Ear Hearing Loss

The Veteran contends that he has bilateral hearing loss due to exposure to artillery and small arms as well as aircraft engines.  The Veteran has described general hearing difficulties, such as needing statements to be repeated to him.  However, the Veteran is currently only service-connected for left ear hearing loss.  

The Veteran underwent a VA audiological examination in March 2009.  He reported difficulty hearing in noisy environments.  Audiogram results revealed puretone thresholds of 10, 10, 5, 15, and 15 decibels in the right ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  The Maryland CNC speech recognition score was 96 percent in the right ear.  As a result, the audiogram did not show right ear hearing loss for VA compensation purposes as established in 38 C.F.R. § 3.385.

Moreover, a March 2011 general medical VA examination described the Veteran's right ear hearing as "grossly normal" with a normal evaluation of the pinna and external canal as well as the tympanic membrane. 

As a result, the evidence fails to show that the Veteran has hearing loss in his right ear for VA disability compensation purposes.  The Board acknowledges the Veteran's statement in his June 2010 Notice of Disagreement that his audiogram results did not show enough hearing loss to warrant compensation and that requiring a certain level of severity of hearing loss is "not the VA's supposed purpose for their compensation program."  In this regard, the Board notes that the purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connected compensation may be awarded, and that section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.  at 157.  Here, the Veteran's current right ear hearing loss did not exceed 20 decibels in any of the frequencies tested.

The Board further recognizes the Veteran's assertions that he has  right ear hearing loss.  The Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to diagnose hearing loss within the parameters of 38 C.F.R. § 3.385 because rendering such a diagnosis requires diagnostic testing performed and interpreted by a trained medical professional.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the foregoing, the service connection criteria requiring the presence of a current "disability" have not been met and service connection cannot be granted.  See Brammer, 3 Vet. App. at 225 (1992).  As such, further discussion regarding secondary service connection under 38 C.F.R. § 3.310, or service connection as a chronic disease on a presumptive basis, is not warranted.  Therefore, the Board finds that a preponderance of the evidence is against the claim for service connection for right ear hearing loss, and this issue must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Initial Rating Claim

The Veteran contends that his left ear hearing loss warrants a compensable rating because he has difficulty hearing in loud environments and often requires statements to be repeated to him.
Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Specifically, evaluations for bilateral hearing loss range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from the Veteran's hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  The results of such testing are charted on Table VI and VII.  See 38 C.F.R. § 4.85.  

When evaluating hearing loss in only one ear utilizing the percentage evaluation from 38 C.F.R. § 4.85, Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  However, the evidence of record does not demonstrate any "exceptional" pattern as designated by VA regulations; nor has there been any allegation of such.

As noted above, the Veteran's hearing loss was evaluated at a March 2009 VA audiology examination, where he reported difficulty hearing in noisy environments.  Audiogram results revealed puretone thresholds of 10, 5, 15, 35, and 20 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  The puretone threshold average was 18.75.  The Maryland CNC speech recognition score was 92 percent in the left ear.  

Therefore, the examination yielded a numerical designation of I in the left ear.  Assigning a Roman Numeral of I for the right ear in conformity with 38 C.F.R. § 4.85(f), and entering Roman Numeral I in the left ear in Table VII results in a non-compensable evaluation under Diagnostic Code 6100.

A March 2011 general medical VA examination also described the Veteran's left ear hearing as "grossly normal" with a normal evaluation of the pinna and external canal as well as the tympanic membrane. 

The Board has carefully reviewed and considered the Veteran's contentions, and the Board even ordered a second VA examination based on the Veteran's allegation that his hearing acuity had diminished.  However, to the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board again emphasizes that, as a lay person, the Veteran is competent to report symptoms such as difficulty hearing in conversational speech, but is not competent, meaning medically trained and qualified, to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities; such an opinion in considered to be a medically complex question (which requires medical training in evaluating hearing impairment and conducting audiometric testing, which the Veteran has not been shown to have).  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, 492 F. 3d at 1372; Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).
In sum, when evaluating the Veteran's left ear hearing loss, the Board finds that, even after considering the effects of the disability on the Veteran's activities of daily living, the preponderance of the evidence is against the claim for a compensable rating.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.85, Diagnostic Code 6100; Gilbert, 1 Vet. App. at 49; Lendenmann, 3 Vet. App. at 349.  The Board also finds no other diagnostic codes would be appropriate to evaluate the Veteran's left ear hearing loss.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board also finds that an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has not been raised in this case.  The Veteran indicated at a 2009 VA examination that he was working part-time and attending classes.  Neither the Veteran, nor the evidence of record, has indicated that the Veteran's left ear hearing loss precludes employment.  

Finally, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111   (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left ear hearing loss are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.  

With regard to the Veteran's left ear hearing loss, in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  

Here, the medical evidence fails to show anything unique or unusual about the Veteran's left ear hearing loss.  While the condition undoubtedly causes some impairment, no symptoms have been described that would render the schedular criteria inadequate.  The Veteran's main symptom is difficulty hearing in various situations, which is contemplated in the rating assigned that evaluates hearing acuity.  In this regard, it is important for the Veteran to understand that schedule of rating disabilities primarily focuses on impairment in a work setting, not simply problems the Veteran may be having in day-to-day life.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  

In short, the case does not present such an exceptional or unusual disability picture as to render impractical the application of regular schedular standards.  Therefore, the Board finds that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a February 2009 letter to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, statements in support of the claim by the Veteran, other lay statements and a March 2009 VA examination.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiner considered the Veteran's reported and documented history in rendering conclusions.  Moreover, the Veteran has not challenged the examination's adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

As noted, the Veteran was scheduled for another examination in April 2014.  However, the Veteran failed to report for this examination and has failed to provide good cause for his failure to report.  See 38 C.F.R. § 3.655.  Indeed, the Veteran has not provided any reason for missing the examination.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).



ORDER

Entitlement to service connection for a gastrointestinal disability is granted.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to an initial compensable rating for left ear hearing loss is denied. 



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


